DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office action is in response to the patent application filed on December 28, 2018.  The application contains 20 claims.  Claims 1-20 are pending. 
 
Restrictions/Election

3.	This application contains claims directed to the following patentably distinct species: 
-Species 1:	including claims 3-5, drawn to Ethash cryptographic algorithm, wherein the at least one specialized circuit comprises at least one Secure Hash Algorithm 3 (SHA3) core; the generated data comprises directed acyclic graph (DAG) data; wherein the at least one SHA3 core is configured to execute the SHA3-256 hash function, the Fowler-Noll-Vo (FNV) hash function, and the RandoMemoHash hash function to generate the DAG data, associated with figures 2A, 2B, and classified as CPC HO4L 9/0643.
-Species 2:	including claims 6-11, drawn to Equihash cryptographic algorithm, wherein the at least one specialized circuit comprises at least one Blake2B core; and the generated data comprises Blake2B hash data;  wherein the generated data further comprises string data generated from the Blake2B data; and  the request for the generated data comprises a request from the processor to read one or more of: the Blake2B data, the string data, and the XOR data; identify collisions between matching pairs records of the XOR data; store pointers to matching pairs in the on-chip memory; store the XOR data in the external memory; request the XOR data from the external memory; and sort the XOR data prior to identifying collisions, associated with figures 3A, 3B, and classified as CPC H04L 2209/12.
-Species 3:	including claim 12, drawn to Scrypt cryptographic algorithm, and classified as CPC H04L 9/14.
                      -Species 4:	including claim 13, drawn to CryptoNight cryptographic algorithm, and classified as CPC H04L 9/14. 

 	The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of: 
-Species 1:	drawn to Ethash cryptographic algorithm.
-Species 2:	drawn to Equihash cryptographic algorithm.
-Species 3:	drawn to Scrypt cryptographic algorithm.
                      -Species 4:	drawn to CryptoNight cryptographic algorithm. 
 
 	Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, and 14-20 are generic.

 	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the four patentbly distinct species are classified in three different CPC classes:  HO4L 9/0643, HO4L 9/0643, H04L 9/14.

4.	Examiner contacted the attorney of the record, Matt Norwood of reg.no. 75,730, on February 18, 2021, with regarding to restriction/election requirement.  Mr. Norwood elected species 1 over the phone without traverse.  Therefore, claims 1-5, and 14-20 are elected for examining, and claims 6-13 are non-elected.

Claim Objections
5.	Claims are objected to because of the following informalities:
(a)  Claims contain unnecessary lines numbers, e.g., 5, 10, 15, 20, etc.
(b)   Referring to claim 5:
                  Claim 5 recites ‘RandoMemoHash’.  


Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
              or otherwise available to the public before the effective filing date of the claimed invention.
            7.	Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franchetti et al. (U.S. 2015/0199266 A1), hereinafter “Franchetti”.
Referring to claims 1, 19:
	 	Franchetti teaches:
                      An application-specific integrated circuit (ASIC) for executing a memory-hard algorithm requiring reading generated data, comprising (see Franchetti, fig. 1; [0006] ‘the computational LiM layer can computationally process the data from the primary memory so as to accomplish certain memory-bound functions [i.e. executing a memory-hard algorithm ]’): 
           a processor for executing one or more steps of the memory-hard algorithm and requesting the generated data (see Franchetti, [0013] ‘central processing unit (CPU) operably associated with the 3DIC memory chip so that the 3DIC memory chip can be called on by the CPU [i.e., the processor requesting the generated data ] to perform accelerated data processing;’; [0054] [0055]); and 
           at least one specialized circuit for generating the generated data on demand in response to a request for the generated data from the processor (see Franchetti, [0013] ‘central processing unit operably associated with the 3DIC memory chip so that the 3DIC memory chip can be called on by the CPU [i.e., the specialized circuit (3DIC memory chip) generating data on demand in response to a request from the processor ] to perform accelerated data processing;’; [0054] [0055]).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franchetti et al. (U.S. 2015/0199266 A1), hereinafter “Franchetti”, in view of Kuhtz et al. (U.S. 2018/0218005 A1), hereinafter “Kuhtz”.
Referring to claims 2, 20:
	i. 	Franchetti further discloses algorithm (see Franchetti, [0006] ‘algorithms’).  However, Franchetti does not explicitly disclose a cryptographic algorithm.
           ii.         Kuhtz discloses a cryptographic algorithm (see Kuhtz, [0200] ‘a Secure Hash Algorithm’). 
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kuhtz into the system of Franchetti to execute a cryptographic algorithm.  Franchetti teaches "The 3DIC memory chip can thus implement data-intensive, high-value algorithms such as graph algorithms, sparse matrix algorithms, interpolations, and/or the like, which are used in many important business analytic, manufacturing, and defense applications.”(see Franchetti, [0006]).  Therefore, Kuhtz’s teaching could enhance the system of Franchetti,  because Khutz’s teaching “directed to the technical activity of identifying chunks or blocks whose content has already been stored in a chunk or block storage system.” (see Kuhtz, [0003]).
Referring to claim 14:
	Franchetti and Kuhtz further disclose:
          wherein the at least one specialized circuit comprises a plurality of specialized circuits operating in parallel (see Franchetti, [0034] ‘multiple computational LiM layers identical to the computational LiM layer 24 shown in FIG. 1 may be provided to perform parallel computational processing.’).
Referring to claim 15:

           wherein the processor is configured to execute multiple processes of the memory-hard algorithm in parallel (see Kuhtz, [0057] ‘threads may run in parallel’).
 	          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kuhtz into the system of Franchetti to execute multiple processes in parallel.  Franchetti teaches "The 3DIC memory chip can thus implement data-intensive, high-value algorithms such as graph algorithms, sparse matrix algorithms, interpolations, and/or the like, which are used in many important business analytic, manufacturing, and defense applications.”(see Franchetti, [0006]).  Therefore, Kuhtz’s teaching could enhance the system of Franchetti,  because Khutz’s teaching of execute multiple processes in parallel can speed up the processing.
Referring to claim 16:
	Franchetti and Kuhtz further disclose:
           wherein the processor comprises multiple processing cores (see Franchetti, [0034] ‘multiple computational LiM layers identical to the computational LiM layer 24 shown in FIG. 1 may be provided to perform parallel computational processing.’).
Referring to claim 17:
	Franchetti and Kuhtz further disclose:
           wherein the memory hard algorithm is an algorithm that requires reading the generated data repeatedly (see Kuhtz, [0234] ‘repeated’).
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kuhtz into the system of Franchetti to read data repeatedly.  Franchetti teaches "The 3DIC memory chip can thus implement data-intensive, high-value algorithms such as graph algorithms, sparse matrix algorithms, interpolations, and/or the like, which are used in many important business analytic, manufacturing, and defense applications.”(see Franchetti, [0006]).  Therefore, Kuhtz’s teaching could enhance the system of Franchetti,  because Khutz’s teaching “directed to the technical activity of identifying chunks or blocks whose content has already been stored in a chunk or block storage system.” (see Kuhtz, [0003]).
Referring to claim 18:

           wherein the memory hard algorithm is an algorithm that requires reading the generated data randomly (see Franchetti, [0015] ‘dynamic random access memory’).

10.	Claims 3, and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Franchetti et al. (U.S. 2015/0199266 A1), in view of Kuhtz et al. (U.S. 2018/0218005 A1), further in view of Zhang et al. (U.S. 2017/0352027 A1), hereinafter “Zhang”. 
Referring to claim 3:
	           Franchetti and Kuhtz discloses a cryptographic algorithm (see Kuhtz, [0200] ‘a Secure Hash Algorithm’).  However, Franchetti and Kuhtz do not disclose Ethash.
           Zhang disclose Ethash (see Zhang, [0089] ‘Ethereum…SHA3-256’).
 	           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Zhang into the system of Franchetti to use ETHash algorithm.  Franchetti teaches "The 3DIC memory chip can thus implement data-intensive, high-value algorithms such as graph algorithms, sparse matrix algorithms, interpolations, and/or the like, which are used in many important business analytic, manufacturing, and defense applications.”(see Franchetti, [0006]).  Therefore, Zhang’s teaching could enhance the system of Franchetti, because Zhang teaching “The field relates generally to information security, and more particularly to techniques for providing security for data utilized by blockchains or other types of data consumers.” (see Zhang, [0003])
 Referring to claim 4:
	Franchetti, Kuhtz, and Zhang further disclose:
           the at least one specialized circuit comprises at least one Secure Hash Algorithm 3 (SHA3) core (see Kuhtz, [0200] ‘SHA-2…SHA-512’); 
           the generated data comprises directed acyclic graph (DAG) data (see Kuhtz, [0198] ‘directed acyclic graphs (DAGs)’); and 
           the request for the generated data comprises a request from the processor to fetch a DAG page (see Kuhtz, fig. 1; [0010] ‘processor’; [0198] ‘directed acyclic graphs (DAGs)’). 
. 

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Franchetti et al. (U.S. 2015/0199266 A1), in view of Kuhtz et al. (U.S. 2018/0218005 A1), further in view of Zhang et al. (U.S. 2017/0352027 A1), in view of Zhang et al. (U.S. 2017/0352027 A1), further in view of “Ethash Algorithm Analysis” (published on July 25, 2018, by Yitaifang)
Referring to claim 5:
	Franchetti , Kuhtz, and Zhang further disclose:
           wherein the at least one SHA3 core is configured to execute the SHA3-256 hash function, the Fowler-Noll-Vo (FNV) hash function to generate the DAG data (see Kuhtz, [0200] ‘Fowler-Noll-Vo hash function…a Murmur hash function…SHA-2…SHA-512’). 
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kuhtz into the system of Franchetti to implement SHA3, FNV hashing algorithms.  Franchetti teaches "The 3DIC memory chip can thus implement data-intensive, high-value algorithms such as graph algorithms, sparse matrix algorithms, interpolations, and/or the like, which are used in many important business analytic, manufacturing, and defense applications.”(see Franchetti, [0006]). Therefore, Kuhtz’s teaching could enhance the system of Franchetti,  because Khutz’s teaching “directed to the technical activity of identifying chunks or blocks 
	However, they do not disclose RandMemoHash.
	Yitaifang disclose RandMemoHash (see Yitaifang, page 2, last para, ‘RandMemoHash algorithm’)
	In addition, Yitaifang further discloses random access (see Yiutaifang, page 1, item 4 ‘grabbing random slices of the dataset’).
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Yitaifang into the system of Franchetti to implement RandMemoHash hashing algorithm. Franchetti teaches "The 3DIC memory chip can thus implement data-intensive, high-value algorithms such as graph algorithms, sparse matrix algorithms, interpolations, and/or the like, which are used in many important business analytic, manufacturing, and defense applications.”(see Franchetti, [0006]). Therefore, Yitaifang’s teaching could enhance the system of Franchetti, because Yitaifang disclose that RandMemoHash is used in implementing Ethash hashing algorithm (see Yitaifang, page 1, 2nd par). 

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Luo; Pei et al. (US 20200264921 A1) disclose crypto engine and scheduling method for vector unit;
(b)	Lam; Jeremy (US 20160342977 A1) disclose device, method and system for virtual asset transactions;
(c)	BAIRD, III; Leemon C. et al. (US 20190129893 A1) disclose methods and apparatus for efficiently implementing a fast-copyable database;
(d)	Triandopoulos; Nikolaos et al. (US 10635824 B1) disclose Methods and apparatus for private set membership using aggregation for reduced communications;
(e)	DILLENBERGER; Donna Eng et al. (US 20170212781 A1) disclose parallel execution of blockchain transactions;

(g)	Reinhold; Arnold G. (US 10873458 B2) disclose System and method for securely storing and utilizing password validation data.

 	 13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492



/TAE K KIM/Primary Examiner, Art Unit 2492